Citation Nr: 1647589	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-31 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision, which was issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Notably, in this rating decision, in addition to denying service connection for prostate cancer, the RO also granted service connection for bilateral hearing loss evaluated as zero percent disabling.  The Veteran limited his appeal solely to the denial of service connection for prostate cancer in his March 2012 Notice of Disagreement.

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was previously before the Board in June 2015 at which time the Board noted that the Veteran had explicitly denied setting foot in Vietnam or sailing in its inland waterways, but reported that his ship, the U.S.S. Shasta, was in Da Nang harbor and other locations close to the coastline, and alleges possible exposure at such locations.  Noting the decision of the Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), the Board remanded for additional development appropriate with that decision's invalidation of VA's prior interpretation that Da Nang harbor was an "inland waterway" in light of the Veteran's allegation of service in Da Nang harbor and other locations close enough to the other Vietnamese coastline to see it.  

On remand, in August 2015, a request was made to the U.S. Army and Joint Services Records Research Center (JSRRC) for it to "conduct a search w/ respect to securing records which may bear upon whether the Veteran's ship, the U.S.S. Shasta, was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.) from February 1996 to December 1967.  Special consideration given to his statements regarding service in Da Nang harbor and other locations close to the coastline of Vietnam."

In November 2015, the JSSRC responded that it had reviewed the 1966 and 1967 command histories for the USS SHASTA (AE-6), which reveal that "the USS SHASTA deployed from Norfolk, Virginia September 14, 1966 for nine month deployment to the Western Pacific (WESTPAC).  The USS SHASTA conducted Underway Replenishment (UNREP) operations on Yankee Station in the Gulf of Tonkin to units of the Seventh Fleet and to Operation Market Time and Naval Gunfire Support (NGFS) ships in the coastal waters of the Republic of Vietnam (RVN) during line swing periods from November 4-23, 1966, December 2-24, January 11-22, 1967, January 15-28, March 12-27, April 5-16 and 23-24, 1967.  The USS SHASTA arrived back at Norfolk, Virginia on June 8, 1967.  We have also reviewed the December 1-31, 1966 and January 1-February 28, 1967 deck logs for the USS SHASTA.  The deck logs reveal that during the periods December 4-23, 1966; January 11-21 and February 16-28, 1967, the USS SHASTA conducted operations on Yankee Station and Market Time in the South China Sea.  The USS SHASTA departed Yankee Station on February 28, 1967.  The histories nor deck logs do not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam."  

In its September 2016 Informal Hearing Presentation, the Veteran's representative requested the evidence reviewed by the JSSRC be placed on the record as neither it nor the Veteran has had an opportunity to review this evidence and it is critical evidence that merits their review.  
VA has an obligation to obtain federal records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  There is nothing in the regulation that circumvents this obligation simply because VA has entrusted review of those records to another agency.  The Veteran, through his authorized representative, has made a valid request for VA to obtain clearly available military records relevant to his claim.  Consequently, the Board must remand for those records to be obtained and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC, or other appropriate agency, and request that it provide the 1966 and 1967 command histories and the deck logs for the period of December 1-31, 1966 and January 1-February 28, 1967 for the U.S.S. Shasta (AE-6), which were reviewed in providing the November 2015 response discussed above.   All obtained unit histories and deck logs should be associated with the Veteran's claims file.  Thereafter, the Veteran and his representative should be advised that such has been done and they are available for review.  

2.  After an appropriate time has passed to permit the Veteran and/or his representative to review these records and to provide additional information or evidence, readjudicated the Veteran's claim conducting a de novo of the records obtained.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




